DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 is a duplicate of claim 12.  For examination purposes, the claim will be read as being dependent on claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciudad, US 2007/0081094.
In regard to claim 1, Ciudad, US 2007/0081094, discloses a selfie camera system comprising: 

a body (see figure 1, element 106); 
an attachment apparatus (see figure 1, element 106: base) integrated into the body of the camera or attached to the body of the camera that is configured to secure the camera to a surface (see figure 1, element 108: the base secures to the monitor 108); 
an image sensor (see figure 1, element 106) within the body configured to receive digital data (see para 20-22); and 
a communications component (see figure 5, element 514) within the body configured to connect to a computing device (see figure 1, element 108) and transmit the digital data to the computing device; and 
the computing device having a processor (see figure 5, element 502) and a selfie application comprising instructions executable by the processor that is configured to: 
provide a live feed of a view of the camera (see para 21 and 45: live video feed to display window 204); 
communicate commands to the camera to capture the digital data (see para 21: user clicks the object 210); 
display a preview of the digital data on a display of the computing device see para 22: digital image captured and displayed in window 204); and 
transmit the digital data for posting to a social medial platform (see para 45 and 50 and figure 5, element 530: images as transmitted to other applications that perform communications such as video conferencing and text messaging).

In regard to claim 4, Ciudad, US 2007/0081094, discloses the selfie camera system of claim 3, wherein the countdown comprises a visual display on the screen of the computing device (see figure 1, element 216) and an audio component (see para 22).
In regard to claim 5, Ciudad, US 2007/0081094, discloses the selfie camera system of claim 4, wherein the visual display and the audio component of the countdown are synced so that each portion of the audio component played during the countdown relates to the visual display shown on the screen of the computing device (see para 22).
In regard to claim 6, Ciudad, US 2007/0081094, discloses the selfie camera system of claim 1, wherein the preview of digital data includes cropping that simulates one or more characteristics of digital data shared on a social media platform (see para 44-45: displaying image grabbed).
In regard to claim 7, Ciudad, US 2007/0081094, discloses the selfie camera system of claim 1, wherein the preview of digital data includes cropping that simulates one or more characteristics of digital data shared on a video streaming platform (see para 44-45: displaying image grabbed).
In regard to claim 8, Ciudad, US 2007/0081094, discloses the selfie camera system of claim 1, wherein the digital data includes an image captured by the selfie camera (see para 44-45: displaying image grabbed).

In regard to claim 12, Ciudad, US 2007/0081094, discloses the system of claim 1, wherein the attachment apparatus comprises a mechanical mounting system (see figure 1, element 106: base).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciudad, US 2007/0081094, in view of Delaunay, US 9,769,332.
In regard to claim 14, Ciudad, US 2007/0081094, discloses a selfie camera system comprising: 
a camera (see figure 1, element 106) comprising; 
a body (see figure 1, element 106) comprising an attachment apparatus (see figure 1, element 106: base) configured to secure the camera to a surface (see figure 1, element 108: the base secures to the monitor 108); 
an image sensor (see figure 1, element 106) within the body configured to capture a live video stream (see para 20-22);

provide a live feed of the view of the camera (see para 21 and 45: live video feed to display window 204); 
communicate commands to the camera to capture the live video stream (see para 21: user clicks the object 210); 
display a preview of the live video stream (see para 22: digital image captured and displayed in window 204); and
record the live video stream (see para 45).
The Ciudad reference does not specifically disclose being configured to communicate commands to the camera to live stream the live video stream on the video streaming platform; and access the video streaming platform to view the live video stream shared on the video streaming platform by the camera.
Delaunay, US 9,769,332, discloses an imaging system configured to communicate commands to the camera to live stream the live video stream on the video streaming platform (see column 4, lines 47-62); and access the video streaming platform to view the live video stream shared on the video streaming platform by the camera (see column 4, lines 47-62).

In regard to claim 16, Ciudad, US 2007/0081094, in view of  Delaunay, US 9,769,332, discloses the system of claim 14.  The Ciudad reference discloses wherein the preview of the live stream video includes cropping that simulates display of the live video stream on a video streaming platform (see para 44-45: displaying image grabbed).
In regard to claim 20, Ciudad, US 2007/0081094, in view of  Delaunay, US 9,769,332, discloses the system of claim .
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciudad, US 2007/0081094, in view of Kubotera et al., US 2017/0031235.
In regard to claim 2, Ciudad, US 2007/0081094, discloses the selfie camera system of claim 1.  The Ciudad reference does not specifically disclose wherein the processor is further configured to monitor a screen orientation of the computing device and configure an orientation of the digital data preview to match the screen orientation of the computing device.
Kubotera et al., US 20170031235, discloses an imaging device with an azimuth sensor 115 that determines the orientation of the device wherein the processor is further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Ciudad, US 2007/0081094, in view of Kubotera et al., US 20170031235, wherein the processor is further configured to monitor a screen orientation of the computing device and configure an orientation of the digital data preview to match the screen orientation of the computing device, in order for the user to easily view the image in the desired orientation.
In regard to claim 15, Ciudad, US 2007/0081094, discloses the system of claim 14.   The Ciudad reference does not specifically disclose wherein the processor is further configured to monitor a screen orientation of the computing device and configure an orientation of the digital data preview to match the screen orientation of the computing device.
Kubotera et al., US 20170031235, discloses an imaging device with an azimuth sensor 115 that determines the orientation of the device wherein the processor is further configured to monitor a screen orientation of the computing device and configure an orientation of the digital data preview to match the screen orientation of the computing device (see para 77 and 151-160; figure 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Ciudad, US 2007/0081094, in view of Kubotera et al., US 20170031235, wherein the processor is further configured to monitor a screen orientation of the computing device and configure .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciudad, US 2007/0081094, in view of Verma, US 2016/0041628.
In regard to claim 10, Ciudad, US 2007/0081094, discloses the selfie camera system of claim 1.  The Cuidad reference does not specifically disclose wherein the attachment apparatus includes an electroadhesion device.
Verma, US 2016/0041628, discloses an electronic device that attaches to a surface with electroadhesive pads 2401 (see figure 24 and para 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Ciudad, US 2007/0081094, in view of Verma, US 2016/0041628, wherein the attachment apparatus includes an electroadhesion device, in order to quickly and easily attach and detach the device.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciudad, US 2007/0081094, in view of Fromm, US 2017/0068149.
In regard to claim 13, Ciudad, US 2007/0081094, discloses the system of claim 1.  The Ciudad reference does not specifically disclose wherein the mechanical mounting system includes a suction cup.
Fromm, US 2017/0068149, discloses an imaging device with a mechanical mounting system 350 that includes a suction cup (see figure 24 and para 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Ciudad, US .
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciudad, US 2007/0081094, in view of Rogers et al., US 2017/0331952.
In regard to claim 17, Ciudad, US 2007/0081094, discloses the system of claim 14.  The Ciudad reference does not specifically disclose wherein the selfie video application further comprises instructions executable by the processor that configure the processor to: edit the live video stream by: segmenting a recorded portion of the live video stream into one or more video clips; defining an area of pixels within one or more frames of the one or more video clips; and applying, within the area of pixels, one or more effects to the one or more frames of the one or more video clips.
Rogers et al., US 2017/0331952, discloses an imaging system wherein the processor is configured to edit the live video stream by: segmenting a recorded portion of the live video stream into one or more video clips; defining an area of pixels within one or more frames of the one or more video clips; and applying, within the area of pixels, one or more effects to the one or more frames of the one or more video clips (see para 141-151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Ciudad, US 2007/0081094, in view of Rogers et al., US 2017/0331952, wherein the selfie video application further comprises instructions executable by the processor that configure the processor to: edit the live video stream by: segmenting a recorded portion of the live video stream into one or more video clips; defining an area of pixels within one or more 
In regard to claim 18, Ciudad, US 2007/0081094, in view of Rogers et al., US 2017/0331952, discloses the system of claim 17.  The Rogers reference discloses wherein the one or more effects comprise zoom, horizontal pan, vertical pan, and slow motion playback (see para 151: controlling playback speed).

Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2019/0098190, discloses an imaging device with an attachment to an electronic device.  2018/0356711, discloses an imaging device attached to a display.  US 2019/0075922, discloses an electronic device with selfie capturing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs